


109 HR 5779 IH: To establish the treatment of actual rental proceeds from

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5779
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To establish the treatment of actual rental proceeds from
		  leases of land acquired under an Act providing for loans to Indian tribes and
		  tribal corporations.
	
	
		1.Certification of rental
			 proceedsNotwithstanding any
			 other provision of law, any actual rental proceeds from the lease of land
			 acquired under the first section of the Act entitled An Act to provide
			 for loans to Indian tribes and tribal corporations, and for other
			 purposes (25 U.S.C. 488) certified by the Secretary of the Interior
			 shall be deemed—
			(1)to constitute the rental value of that
			 land; and
			(2)to satisfy the requirement for appraisal of
			 that land.
			
